Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
The limitation of Claims 1, 3, 14, and 18, in which “the connecting part has undercuts at least along and perpendicular to an axis of rotation of the gear” must be shown or canceled from the Claims.  The Office notes that this limitation is described in the specification at, for example, Page 17 at Paragraph [0074], which discloses “It is clear in particular from Figures 4c to 4e that the connecting part 22 not only has an undercut 39 along the axis of rotation T2, but rather also perpendicular to the axis of rotation T2.”  Therefore, the limitation satisfies the requirements under 35 U.S.C. 112(a).  However, despite this disclosure, the Office finds that FIGS. 4c-4e do not illustrate this limitation at all.  FIG. 4d appears to illustrate undercuts that are only provided in one direction, that is, along the axis of rotation T2.  FIG. 4e illustrates undercuts that are only provided in one direction, that is, along the axis of rotation T2.  FIGS. 4d and 4e do not illustrate undercuts that are perpendicular to the axis of rotation T2.  The Office does not find any other figures which illustrate the last limitation recited in Claim 1.  Finally, the Office finds that at least one way to illustrate the claimed limitation would be to include a portion which extends radially from an end portion of connected part 22 (i.e., the portions of FIG. 4E indicated by reference numeral “22”).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Response to Arguments
Applicant's arguments filed on 07/08/2021 have been fully considered but they are not persuasive.
Applicant argues that the undercuts 39 are “formed perpendicular to [axis of rotation T2], as also shown in Fig. 4e.  In other words, portions of the connecting part 22 are set back or undercut perpendicular to the axis of rotation.”  Applicant explains annotations made in red lines and blue lines; however, the Office is not able to see colored annotations within the file.  The Office also respectfully disagrees with Applicant’s remarks.  The undercuts shown in FIG. 4e are not illustrated as being perpendicular to the axis of rotation.  The objections to the drawings above explain at least one way in which the drawings could be amended to illustrate the claimed limitation.

Allowable Subject Matter
Claims 1, 3, 6-9, 11-12, 14-16, and 18-19 are allowed.
The reasons for indication of allowable subject matter contained in the 4/8/21 Final Rejection remain applicable here.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658